   Case 16-18690-amc          Doc 75     Filed 05/16/19 Entered 05/16/19 15:22:29                 Desc Main
                                         Document     Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
  IN RE:                                               Chapter 13 Proceeding
  Barbara Ann Bady
                                                       16-18690-amc
                           Debtor(s)
  Barbara Ann Bady

                  Movant
  v.
  SUN WEST MORTGAGE COMPANY, INC.
                  Respondent
                                        LIMITED RESPONSE TO
                                         MOTION TO DISMISS

       AND NOW, comes SUN WEST MORTGAGE COMPANY, INC. (Respondent) by and through its
counsel, POWERS KIRN, LLC, (Jill Manuel-Coughlin, on behalf of the firm), and hereby Objects/Responds to
the Motion to Dismiss and avers the following:
       1.      On 02/10/2017, this Court entered an Order approving the Stipulation between Debtor(s) and
               SUN WEST MORTGAGE COMPANY, INC. (“Respondent”), a copy of which is attached
               hereto as Exhibit A.




       2.
               Respondent has no objection to the Dismissal of the case, but respectfully requests that this
               Court retain jurisdiction so that it’s In-Rem Order be entered in connection to this Court’s
               02/10/2017 Order and the supplemental stipulation of settlement of Motion for prospective in
               Rem Relief entered by this Court on May 6, 2019, a copy of which has been attached as Exhibit
               “B”
   Case 16-18690-amc          Doc 75     Filed 05/16/19 Entered 05/16/19 15:22:29                   Desc Main
                                         Document     Page 2 of 2


        WHEREFORE, Respondent respectfully requests the Honorable Court ORDER:
        The Limited Response to Motion to Dismiss relating to the property located at 318 Rices Mill Road,
Wyncote, PA 19095 is granted so that this Court shall retain jurisdiction upon Dismissal to enter an Order for
In-Rem Prospective Relief per this Court’s 02/10/2017 and 05/06/2019 Orders.


                                                        RESPECTFULLY SUBMITTED,
                                                        POWERS KIRN, LLC

                                                        /s/ Jill Manuel-Coughlin, Esquire
                                                        POWERS KIRN, LLC
                                                        Jill Manuel-Coughlin, Esquire; Atty ID # 63252
                                                        Harry B. Reese, Esquire; Atty ID #310501
                                                        8 Neshaminy Interplex, Suite 215
                                                        Trevose, PA 19053
                                                        215-942-2090 phone; 215-942-8661 fax
                                                        bankruptcy@powerskirn.com
                                                        Attorney for Respondent
                                                        Date: May 16, 2019
